                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CLIFFORD WRIGHT III,

                     Plaintiff,                               8:20CV407

       vs.
                                                  MEMORANDUM AND ORDER
DOUGLAS COUNTY DEPARTMENT
OF  CORRECTIONS,    STATE      OF
NEBRASKA, SGT. E. MURPHY, #6301;
MATTHEW MYERS, C/O II, #8098; and
DONOVAN JOHNSON, C/O I, #9188;

                     Defendants.


       IT IS ORDERED that Defendants’ Motion for Extension of Case Progression
Deadlines (Filing 21) is granted in part and denied in part. The remaining deadlines in
the undersigned’s progression order dated March 31, 2021, are extended thirty (30)
days, to wit:

      1.    All depositions, whether or not they are intended to be used at trial, shall
be completed by August 6, 2021. . . .

      3.     Motions to compel discovery shall be filed on or before August 20, 2021.
The parties must comply with the provisions of NECivR 7.1(j) before filing a motion
to compel.

     4.    Dispositive Motions. All dispositive motions shall be filed on or before
September 8, 2021. The parties must comply with the provisions of NECivR 7.1 and
NECivR 56.1 when filing summary judgment motions.

      5.     Pretrial Conference.
               a.      Defense counsel will have the primary responsibility for drafting
the Order on Final Pretrial Conference, pursuant to the format and requirements set out
in NECivR 16.2(a)(2). The plaintiff will be responsible for cooperating in the
preparation and signing of the final version of the Order. The Order should be submitted
to the plaintiff and to any other parties by November 8, 2021. The plaintiff shall provide
additions and/or proposed deletions to Defense counsel by November 22, 2021.
Defense counsel shall submit the Proposed Order on Final Pretrial Conference to the
court by no later than December 6, 2021. If a party proposes an addition or deletion
which is not agreed to by all the other parties, that fact should be noted in the text of the
document. The Proposed Order on Final Pretrial Conference must be signed by all pro
se parties and by counsel for all represented parties.

              b.   The Final Pretrial Conference will be held before the Magistrate
Judge on December 14, 2021, at 10:00 a.m. Prior to the pretrial conference, all items
as directed in NECivR 16.2 and full preparation shall have been completed so that trial
may begin at any time following the Pretrial Conference.

            c.     If a plaintiff is held in an institution, the pretrial conference will be
by telephone. In that case, Defense counsel shall contact the plaintiff’s institution in
advance and arrange to initiate and place the conference call.

       6.    The trial date will be set by the Magistrate Judge at the time of the Final
Pretrial Conference.

       7.     The clerk of the court is directed to set a pro se case management deadline
in this case using the following text: Pretrial conference before Magistrate Judge
Cheryl Zwart to be held on December 14, 2021, at 10:00 a.m.

       Dated this 6th day of July, 2021.

                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
                                             2
